PER CURIAM: Defendant appeals from a judgment of the Circuit Court of Johnson County finding him guilty of the crime of escape (Ill. Rev. Stat., ch. 108, par. 121), upon his negotiated plea of guilty to that charge. He contends in this appeal that the trial court failed to comply with Illinois Supreme Court Rule 402 ( 50 Ill.2d R. 402), in any manner whatsoever. The record in this case indicates a complete failure by the trial court to comply with the requirements of the rule. For the foregoing reason the judgment of the trial court is reversed and this case is remanded to the Circuit Court of Johnson County with directions that defendant be allowed to plead anew. Reversed and remanded with directions.